Citation Nr: 1003263	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-19 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement for a back condition, to 
include cervical and lumbar degenerative disc disease, and if 
so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	United Spinal Association


ATTORNEY FOR THE BOARD

S.K.C. Boyce




INTRODUCTION

The Veteran served on active duty from July 1981 to July 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which reopened but denied the claim for 
entitlement to service connection for cervical and lumbar 
degenerative disc disease.

The issue of entitlement to service connection for a back 
condition, to include cervical and lumbar degenerative disc 
disease, is addressed in the REMAND portion of the decision 
below and is REMANDED to the Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service 
connection for a back condition was denied by an unappealed 
September 1985 rating decision.  Then, in an unappealed May 
2000 rating decision, the RO declined to reopen the claim on 
the basis that the Veteran failed to submit new and material 
evidence.  The Veteran did not appeal.

2.  The evidence received since the May 2000 rating decision 
is not duplicative or cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating 
the service connection claim for a back condition. 


CONCLUSIONS OF LAW

1.  The May 2000 rating decision denying the Veteran's 
petition to reopen his claim of entitlement to service 
connection for a back condition is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  As evidence received since the May 2000 rating decision 
is new and material, the claim of entitlement to service 
connection for back condition is reopened. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's back 
condition claim and remands it for further development. Thus, 
a discussion of VA's duties to notify and assist is not 
necessary.

The RO denied the Veteran's original claim for service 
connection in a rating decision issued in September 1985 and, 
in a May 2000 rating decision, declined to reopen the claim 
on the basis that new and material evidence had not been 
received.  Specifically, it was determined that there was 
insufficient evidence to establish that the Veteran had a 
current disability relating to his back or neck.  As the 
Veteran did not appeal either decision, the September 1985 
and May 2000 rating decisions are final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

At the time of the last final May 2000 decision declining to 
reopen the Veteran's claim, the evidence of record included 
the Veteran's service medical records; a VA examination 
report dated June 1985; treatment records from Kaiser 
Permanente, dated from August 1992 to November 1997; 
treatment records from Novacare Outpatient Rehabilitation, 
dated in 1997; and a statement from the Veteran received in 
December 1999. 

The Veteran filed a claim to reopen in August 2005.  A 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a).  Evidence is material if it relates to an 
unestablished fact necessary to substantiate the claim, 
either by itself or considered in conjunction with previous 
evidence of record.  Id.  New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time 
of the most recent prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  For purposes of determining 
whether VA has received new and material evidence sufficient 
to reopen a previously denied claim, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992). 

Evidence obtained since the May 2000 rating decision included 
treatment records from Kaiser Permanente, dated in 2002 and 
2005; a statement with diagnoses of degenerative disc disease 
of the lumbar and cervical spine from Dr. Thurmond, the 
Veteran's primary physician, received in September 2005; 
Kaiser Permanente pharmacy records, dated November 1997; and 
a statement from the Veteran, received November 2005.  

The Veteran's claim for service connection for a back 
condition was previously denied in May 2000 because the 
record did not show a chronic condition of the back which was 
related to the Veteran's military service.  The diagnosis of 
cervical and lumbar degenerative disc disease from Dr. 
Thurmond and corresponding MRI examination records show that 
the Veteran has a current disability of both the cervical and 
lumbar spine.  Also included in the private treatment records 
is an assessment from a private doctor of back and neck pain 
related to trauma over 20 years ago.  This evidence is new as 
it has not previously been submitted.  It is also material as 
it relates to a previously unestablished fact necessary to 
substantiate the Veteran's claim, specifically medical 
evidence of a current disability possibly related to the 
Veteran's service.  As the additional evidence is both new 
and material, the claim for service connection for a back 
condition, to include cervical and lumbar degenerative disc 
disease, is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back condition, to 
include cervical and lumbar degenerative disc disease, is 
reopened. 




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran contends that a lifting injury during his service 
caused his current degenerative disc disease.  Specifically, 
in a December 1999 statement, he asserts that he injured his 
back moving a barrel of shells while working in the 
reclamation yard at Fort Carson, Colorado. 

The Veteran's recollections of his in-service injury are 
corroborated by his service records, service treatment 
records, and a contemporaneous recommendation from his 
supervising officer.  The Veteran asserts that it was his job 
to load and store expended ammunition shells and similar 
materials in large barrels and boxes and to move these large 
boxes and barrels around the job site.  This assertion is 
supported by his DD-214, which lists his primary specialty 
title as "ammunition specialist" and shows that he received 
education in ammunition storage, and by his service treatment 
records, which show that he sought treatment for back pain 
caused by lifting while stationed at Fort Carson, Colorado, 
in September 1982.  Furthermore, a letter of appreciation 
written by Non-Commissioned Officer in Charge James R. Tillar 
to the 50th Ordnance Commander in November 1982 confirms that 
the Veteran was working in the ammunition reclamation area. 

Moreover, the evidence before the Board includes a current 
diagnosis of cervical and lumbar degenerative disc disease by 
Dr. Thurmond, the Veteran's primary physician, dated in 
August 2005, and a corresponding MRI examination report from 
Dr. Pollydore dated July 2005.  Also of record is an 
assessment of back and neck pain related to trauma over 20 
years ago from a private doctor.  

As provided for by the VCAA, the VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to assist 
requires VA to provide an examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(1); McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  

With respect to the third factor, the types of evidence that 
indicate that a current disorder may be associated with 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation, or other 
association with military service.  Id. at 83. 

Here, the Veteran has submitted evidence of a current 
disability and evidence establishing that he sustained a back 
injury in service.  There is also evidence in the record that 
indicates that the Veteran's current disability may be 
associated with the Veteran's service.  The Veteran asserted 
that he continuously experienced symptoms of back pain 
following the incident and continuously sought medical 
treatment.  Furthermore, a private physician indicated that 
his current back and neck symptoms may be related to the back 
trauma he experienced in service.  Therefore, the Veteran 
should be afforded a VA examination, as a medical opinion 
regarding the etiology of his cervical and lumbar 
degenerative disc disease is necessary to make a 
determination in this case.  

Finally, in a December 1999 statement the Veteran indicated 
that Kaiser Permanente has been his primary health care 
provider since 1989.  The Kaiser Permanente treatment records 
currently of record are dated only as early as 1992.  And 
while there is evidence of record showing that the Veteran 
received treatment at Heuser Chiropractic Office in 1984 and 
1985, his actual treatment records from this facility have 
not been obtained.  The Veteran has also indicated that he 
received treatment for his back at the Decatur VA Medical 
Center (VAMC) in 2000, but there are no VA treatment records 
associated with the claims folder.  Therefore, these records 
should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's treatment records for his back 
from the Decatur VAMC, dated from 2000 to 
the present.  

2.  Make arrangements to obtain the 
Veteran's treatment records for his back 
from Kaiser Permanente, dated from 1989 to 
the present; and from Heuser Chiropractic 
Office (Dr. Charles H. Heuser), dated from 
1984 to present.  

3.  Thereafter, schedule the Veteran for a 
VA orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner is requested to provide an 
opinion as to the diagnosis of any back 
condition found to be present, including, 
but not limited to, cervical and lumbar 
degenerative disc disease.

The examiner should provide an opinion 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any current back or neck condition had its 
onset during active service or is related 
to any in-service disease, event, or 
injury.  In doing so, the examiner should 
consider the lay evidence of record 
regarding the 1982 in-service back injury 
the Veteran sustained while moving heavy 
barrels in the reclamation yard, as well 
as the lay evidence regarding continuity 
of symptomatology since service.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  Finally, readjudicate the claim on 
appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


